Per Curiam.
The appeal in this case is controlled by the holding and the discussion in Pennsylvania Threshermen &c. Ins. Co. v. Wilkins, 106 Ga. App. 570 (127 SE2d 693), and by the authorities which it cites and follows.
Pennsylvania Threshermen involved the same collision of 3 motor vehicles implicated in this case. All of the defendants here *244were defendants there. What is more important is that all of the material allegations of this petition seeking a declaration of rights are the same as or similar to those found in the petition in Pennsylvania Threshermen and fall within the controlling principles of that case.
Decided July 9, 1963
Rehearing denied July 24, 1963.
Gambrell, Harlan, Russell, Moye & Richardson, James C. Hill, Edward W. Killorin, for plaintiff in error.
E. C. Harvey, Jr., Sosebee & Clarke, Harold G. Clarke, Smith, Field, Ring el, Martin & Carr, H. A. Stephens, contra.
Of interest is the fact that this plaintiff, Canal Insurance Company, appeared in Pennsylvania Threshermen as amicus curiae, in support of the petitioner there, urging the court to grant the declaratory relief sought.
Although the petitioner in Pennsylvania Threshermen sought to carry its case to the Supreme Court by a petition seeking a writ of certiorari directed to this court, the Supreme Court with all the Justices concurring denied the issuance of the writ. See 106 Ga. App. 886, and see Case No. 21870, Supreme Court records.
After negating by its own petition any possible coverage by its policy of liability accruing from the accident, from the arguments in its briefs the most that can be said as to what Canal Insurance Company seeks here is that it wants a declaration of rights based on a speculative risk of a possible, but speculative, forgery by one of its own, but not identified, agents.
The petition here does not show that there is a substantial controversy between parties having adverse legal interests of such immediacy and reality to warrant the issuance of a declaratory judgment.
The judgment of the trial court in dismissing the petition on general demurrer is affirmed.

Judgment affirmed.


Carlisle, P. J., Bell and Hall, JJ., concur.